Citation Nr: 1527783	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-05 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE


Entitlement to a total disability rating due to individual unemployability as result of service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1993 to February 1997. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs, Regional Office located in Milwaukee, Wisconsin (RO), which in pertinent part, denied the benefit sought on appeal. 

In September 2013, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include providing the Veteran with new VA examinations to determine if his service-connected disabilities render him unemployable. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an award of TDIU because the severity of his service-connected disability.  Unfortunately, another remand is needed prior to adjudication of the Veteran's TDIU claim.  The Board sincerely regrets the additional delay. 

Initially, the Board notes that since the Veteran's TDIU claim was last adjudicated by the Agency of Original Jurisdiction (AOJ) in an October 2013 supplemental statement of the case (SSOC), additional VA treatment records dated in 2014 and 2015 have been associated with the Veteran's paperless claims folder on VBMS. See 38 C.F.R. § 20.1304(c).

In addition, the record now reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  It appears that the Veteran sought SSA disability benefits in April 2012, and at that time, he claimed that he had not been able to work since September 2011 because of his physical disabilities, to include his service-connected back and knee disabilities.

Notably, some of the Veteran's SSA records were obtain in April 2013 and these records are contained in his paperless claims folder on VBMS.  These available records include the Veteran's SSA application and his in-person interview; however, these records do not contain the final determination notice for SSA benefits or any medical documents associated with his SSA determination.  In particular, it is noted in the available SSA records that the Veteran's SSA medical assessment report is located in the "eCAT system".  See March 2013 Form SSA-416 (11-2004) ef (12-2004).  While not binding, the SSA's determination as to the Veteran's employability is relevant evidence.  On remand, an attempt should be made to obtain outstanding records related to the Veteran's SSA benefits, including all SSA determinations and supporting medical documentation, such as the March 2013 medical assessment determination.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make all reasonable efforts to obtain outstanding records related to the Veteran's SSA benefits, including all SSA determinations and supporting medical documentation, such as the March 2013 medical assessment determination.  If no SSA records are located, request that the negative response be provided in writing; the written response should be placed in the file.

2. Thereafter, the RO/AMC should adjudicate the Veteran's claim for entitlement to a TDIU, with consideration of additional evidence received located in the Veteran's paperless claims folder and additional evidence received since the last October 2013 SSOC.  In the event that the claim is not resolved to the satisfaction of the appellant, he and his representative shall be provided a Supplemental Statement of the Case.  An opportunity to respond thereto must be provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

